117 N.J. Super. 497 (1971)
285 A.2d 228
THOMAS BOLGER, PETITIONER-RESPONDENT AND CROSS-APPELLANT,
v.
CHRIS ANDERSON ROOFING CO., INC., RESPONDENT-APPELLANT AND CROSS-RESPONDENT, AND BELAFSKY ROOFING CO. ET AL., RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued December 13, 1971.
Decided December 27, 1971.
Before Judges CONFORD, MATTHEWS and FRITZ.
Mr. George J. Kenny argued the cause for respondent-appellant (Messrs. Hughes, McElroy, Connell, Foley & Geiser, attorneys).
Mr. Irwin R. Rein argued the cause for petitioner-respondent (Messrs. Teltser & Greenberg, attorneys; Ms. Sonia Napolitano, on the brief).
Mr. William A. Davenport argued the cause for respondent Hartford Roofing Co., Inc.
Mr. Everitt Rhinehart argued the cause for respondent Concrete Plank (Mr. John W. Taylor, attorney).
PER CURIAM.
As to those matters determined by the Essex County Court we affirm essentially for the reasons stated by Judge Yanoff in that court, as reported in 112 N.J. Super. 383 (1970).[1]
*498 As to the appeal here by respondent in respect of the amount of the allowance of counsel fee to petitioner in the County Court, we affirm. The stake involved is a significant factor in appraising the reasonableness of that fee.
Affirmed on both appeals and cross-appeal.
NOTES
[1]  We note the following opinion errors, which do not affect the substance of the reasoning of the County Court. On page 392 of 112 N.J. Super., on page 457 of 471 A.2d, it is incorrectly stated that in the New York Amoroso case the Workmen's Compensation Bureau denied recovery. In fact, it allowed recovery. And it is incorrectly stated that the Court of Appeals, Amoroso v. Tublar & Cast Products Mfg. Co., 13 N.Y.2d 992, 244 N.Y.S.2d 787, 194 N.E.2d 694 reversed the Appellate Division. 17 A.D.2d 1003, 233 N.Y.S.2d 909. In fact, there was an affirmance.